ORDER
JEAN H. TOAL, Chief Justice.
Pursuant to the provisions of S.C. Const. Art. V, § 4,
IT IS ORDERED THAT the current membership of the Probate Court Judges Advisory Committee shall be composed of the following: an eleven member body, consisting of six at-large members and the five officers of the S.C. Association of Probate Judges. The At-large representatives shall serve a two-year term ending October 31, 2015 as listed below. Further, the representatives from the S.C. Association of Probate Judges shall serve a term that coincides with their respective term in office.

At-Large representatives:

The Honorable Amy W. McCulloch, Richland County, Chairperson
The Honorable Debora A. Faulkner, Greenville County
The Honorable Ponda A. Caldwell, Spartanburg County
The Honorable Deirdre W. Edmonds, Horry County
The Honorable Ashley H. Amundson, Colleton County
The Honorable Kenneth E. Fulp, Jr., Beaufort County

S.C. Association of Probate Judges Officers:

President
1st Vice President
2nd Vice President
Secretary-Treasurer
Immediate Past President
The committee shall provide advice and recommendations regarding the improvement of justice in the Probate Courts of South Carolina. This order will take effect on November 1, 2013.
*214IT IS SO ORDERED.
/s/Jean H. Toal, J.
FOR THE COURT